                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA

 YASYN WHITE-SOTO,                                Case No. 1:19-cv-00457-BAM (PC)
                Plaintiff,
                                                  ORDER & WRIT OF HABEAS CORPUS
                                                  AD TESTIFICANDUM TO TRANSPORT
 v.                                               YASYN WHITE-SOTO, CDCR # AP-4587,
                                                  PLAINTIFF
 TEDDY STARR,
                                                  DATE: January 7, 2020
                        Defendant.                TIME: 10:30 a.m.

        YASYN WHITE-SOTO, inmate, CDCR # AP-4587, a necessary and material witness on
his own behalf in a settlement conference in this case on January 7, 2020, is confined at Salinas
Valley State Prison, 31625 Highway 101, Soledad, CA 93960, in the custody of the Warden. In
order to secure this inmate's attendance, it is necessary that a Writ of Habeas Corpus ad
Testificandum issue commanding the custodian to produce the inmate in Courtroom #9, 6th
Floor, United States Courthouse, 2500 Tulare Street, Fresno, California on January 7, 2020, at
10:30 a.m.

       ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above, along with any necessary legal
property, to testify in United States District Court at the time and place above, and from day to
day until completion of court proceedings or as ordered by the court; and thereafter to return the
inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate and
is ordered to provide the new custodian with a copy of this writ.

                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden of Salinas Valley State Prison

        WE COMMAND you to produce the inmate named above, along with any necessary
legal property, to testify before the United States District Court at the time and place above, and
from day to day until completion of the proceedings, or as ordered by the court; and thereafter to
return the inmate to the above institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


IT IS SO ORDERED.

Dated: December 9, 2019                /s/ Barbara A. McAuliffe
                                 UNITED STATES MAGISTRATE JUDGE
